Case 3:17-cv-30078-FDS Document 69-2 Filed 07/09/19 Page 1 of 4

EXHIBIT 8 WESTFIELD POLICE DEPARTMENT REPORT
A > Hocun ent 69- 2 ~Fitec-07/09/19 Page 2 of 4 Faye: 4
ent

Case 3:17-cv-30078-F Report 04/24/2017

Incident #: 14-940-oF
Call #: 14-22158

 

 

 

 

 

 

 

 

= ate/Time Reported: 06/25/2014 Is30

Report Date/Time: 06/25/2074 2042
Occurred Between: 06/25/2074 1830-06/25/2014 294>
Status: No Crime involved

Reporting Officer: Patrol PATRICK suman
Assisting Officer: Patrol SETH FLOREK
; Approving Cfficer- Lieutenant JEROME PITONIAK

!
|

Signature:

 

 

 

 

 

 

 

 

 

Signature:

   
    

SEZ RACE ace

1 SMITH, JOHN J IR M Ww S7 XXX-XX-XXXX
| 4 BATES st

413-231-2809

WESTFIELD MA 01085-2725

Military active Duty: W

HEIGHT: 511 WEIGHT: 150 HAIR: BLOND OR STRAWRERRY EYES: BLUE
BODY: SKINNY COMPLEXION: Lieut
| DOB: 05/12/1957 PLACE OF BIRTH: COVINA, CAT,
LICENSE NUMBER: ma 895623503 ETHNICITY: NOT HISpaNtc

PCF #: 269947

[conractr INFORMATION]

 

 

 

 

 

 

 

Home Phone {Primary} 13-977-8583
CallBack Number 413- 231-2809

Sa
GLASSES WORN: NO

[PAMILY/EMPLOYMBNT INFORMATION]

{ Cea ee cog a
i

MARITAL STATUS: SEPARATED

 

 

 

 

 

 

 

| SPOUSE'S NAME- BENNET, JOLENE
PATHER'S Maur. SMITH, souN o

j MOTHER'S NAME: MAY, DORTHY

| EMPLOYER/SCHOOL: CLEAN STREAK

i 4 BATES sv
WESTFIELD ma 601085

| OCCUPATION: UNEMPLOYED

   

       

LOCATION TYPE- Highway/Road/Alley/street
NORTH RD

i NORTHEAST-i2
| WESTFIELD MA 01085
|

Zone:

tet ASSist Other Agency WITH VEHICLE PURSULT/SPIKE STRIP

 
 
 
 

      

PERSON [S) PERSON TYPE ot ee erat

   

1 HOLYORE POLICE DEPARTMENT BUSTwess 413-536-643]

 

 

 

 

 

 

 

 

 

 

 
E 9/19 Page 3 of 4 oe
poe 8-FDS+ Document69-2<.riled.24/0 rage: z
. Case 3:17-cv-3007 Incident Report 04/24/2017

= incident #: 14-940-oF
Call #: 14-22158

 

 

138 APPLETON ST
HOLYORE MA 01049

|2 Massachusetts state Police BUSINESS
i 555 N KING ST
NORTHAMPTON MA 01060

413-594-3000

 
  
 

Mssiega nee

  

RSS Se eee eh asl Soe eee ee

    

aL 946 1992 VoLV SE GRY MA 874TX7 $2,000.00

STATUS: Evidence (Not Nibrs Reportable) DATE: 06/25/2014
i OWNER: SMITH, JOHN J
| VIN: YV1JS883i1N30700236

 

 

 

 

 

 
Cuime -2 ~Ftled-07/09/19 Page 4 of 4 Frage: 4
Case 3:17-Cv-300 fateh str 9Gy De G93 FTE M SHEA
Ref: 14-949-oF

{
i
i
|
|
i

ee ea

| Westfield Police Department
| Officer Patrick M. Shea

06/25/20143

On the above date at approximately 6:30 pm, Officer Florek and J were dispatched to the area of North

|
Rd. for a vehicle pursuit which onginated in the City of Holyoke.

|
|

Massachusetts State Troopers were able to place John Smith Jr. under arrest.

The stop strip deployment allowed for a safe end to this pursuit which spanned over four cities and Inter
State 91. During this pursuit the Suspect attempted to run over a Holyoke Police Officer while he Was out of his

i

 

 

 

 

 

 

 
